Opinion by
Montgomery, J.,
Appellant questions the sufficiency of a provision in her lease which purports to authorize the amicable *70entry of judgment in ejectment against her. The provision ;
“When this lease shall be determined by term, covenant or condition broken, or for any other cause provided in this lease, ... it shall be lawful for any attorney for Tenant to file an agreement for entering in any competent Court an amicable action for judgment in ejectment against Tenant . . .”
We are of the opinion that this warrant sufficiently authorizes an attorney to accomplish entry of the amicable judgment referred to, and the order of the lower court is affirmed on the able opinion of Judge Olbum.
The other contention advanced in this appeal relates to the constitutionality of the above provision, and hag been considered and rejected in the opinion to be filed herewith in the companion appeal at 131 April Term, 1963.
Order affirmed.